                Case 3:17-cv-05760-BHS Document 107 Filed 10/09/18 Page 1 of 2




 1                                               THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT TACOMA

10   HP TUNERS, LLC, a Nevada limited liability ) No. 3:17-cv-05760 BHS
     company,                                   )
11
                                                )
12                Plaintiff,                    ) ORDER GRANTING DEFENDANTS’
                                                ) MOTION TO SEAL
13         vs.                                  )
                                                )
14   KEVIN SYKES-BONNETT and SYKED              )
     ECU TUNING INCORPORATED, a                 )
15   Washington corporation,                    )
16                                              )
                    Defendants.                 )
17                                              )
18
19            THIS MATTER, having come before the Court on Defendants Kevin Sykes-Bonnett, John
20   Martinson, and Syked ECU Tuning, Inc.’s Motion to Seal, and having found good cause for the
21   requested relief,
22            IT IS HEREBY ORDERED, ADJUDGED and DECREED that Defendants Kevin Sykes-
23   Bonnett, John Martinson, and Syked ECU Tuning, Inc.’s Motion to Seal is hereby GRANTED.
24            ///
25            ///
26            ///
27
                                                                              LANE POWELL PC
      ORDER GRANTING DEFENDANTS’                                       1420 FIFTH AVENUE, SUITE 4200
      MOTION TO SEAL - 1                                                        P.O. BOX 91302
                                                                     SEATTLE, WASHINGTON 98111-9402
      No. 3:17-cv-05760 BHS                       1                     206.223.7000 FAX: 206.223.7107
     131191.0001/7400239.1
                Case 3:17-cv-05760-BHS Document 107 Filed 10/09/18 Page 2 of 2




 1            The Court hereby seals the Declaration of Ruben Kendrick, and Exhibits A and B of the
 2   Kendrick Declaration in Support of Defendants’ Reply in Support of its Motion to Compel
 3   Production.
 4
              DATED this 9th day of October, 2018.
 5

 6

 7

 8
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
 9

10            Presented By:
11
              LANE POWELL PC
12
              By s/Gregory F. Wesner
13               Gregory F. Wesner, WSBA No. 30241
                 wesnerg@lanepowell.com
14               1420 Fifth Avenue, Suite 4200
                 P.O. Box 91302
15               Seattle, WA 98111-9402
                 Telephone: 206-223-7000
16               Facsimile: 206-223-7107

17                 John E. Whitaker, WSBA No. 28868

18                 Attorneys for Defendants Kevin Sykes-Bonnett,
                   John Martinson, and Syked ECU Tuning, Inc.
19

20

21

22

23

24

25

26

27
      ORDER GRANTING DEFENDANTS’                                             LANE POWELL PC
      MOTION TO SEAL - 2                                              1420 FIFTH AVENUE, SUITE 4200
                                                                               P.O. BOX 91302
      No. 3:17-cv-05760 BHS                          2              SEATTLE, WASHINGTON 98111-9402
     131191.0001/7400239.1                                             206.223.7000 FAX: 206.223.7107
